Citation Nr: 1425927	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a dental disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes the Veteran filed a VA Form 21-526EZ, Fully Developed Claim, in March 2014 for a claim of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a statement received on October 17, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a dental disorder.  

2.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a dental disorder are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria to establish entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in July 2008 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has made reasonable efforts to obtain records relevant to the claim adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, service personnel records, and VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board acknowledges that the Veteran's service treatment and personnel records are incomplete.  VA has issued a Formal Finding of Unavailability in July 2009 concerning these documents.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  

The Board also notes that the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling VA examinations for a medical nexus opinion with respect to the service connection claim being adjudicated in this appeal.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  For the reasons explained below, the Board finds that the Veteran has not shown he has or ever has had the claimed disorder.  Thus, there is no duty to provide a VA examination with respect to the service connection claim.  38 U.S.C.A. § 5103A.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's virtual claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement received October 17, 2013, the Veteran indicated that he wished to withdraw his appeal concerning entitlement to service connection for a dental disorder.  The Board finds this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim on appeal it is dismissed.

III.  Service Connection

The Veteran seeks service connection for a back disorder that he claims is due to his military service.  Specifically, he states that he injured his back while launching a boat from his Naval ship and he was thrown about 20 feet, resulting in broken teeth and a back injury.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's available service treatment records are completely silent regarding any complaints, treatment or diagnoses concerning his low back.  His December 1966 separation examination, which is of record, does not indicate an injury to the Veteran's back or that he ever sought treatment for an injury to his back during service.  

In 1968, shortly after separation from service, the Veteran filed a claim for service connection for a dental disorder that he claims resulted from slipping down a ladder and hitting his mouth on a hand rail.  There was no indication he suffered a back injury.  

Post-service VA treatment records first note complaints of back pain beginning in 2009.  These records do not, however, provide a diagnosis of an underlying back disability to account for the Veteran's complaints of pain.  

The Board notes the Veteran submitted his own statements in support of his claim, as well as statements from his wife and his brother attesting to the fact that he has suffered from back pain since service.  While the Veteran, his wife, and his brother are competent to report on the Veteran's observable symptoms, such as pain, the Board finds they are not competent to provide a diagnosis of a disability to his back because such an opinion requires medical expertise, which they do not have.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the credibility of these statements regarding the existence of any claimed disabilities is diminished by the fact that in the course of seeking medical treatment in the years since his separation from service, specifically regarding his dental disorders, the Veteran has never been specifically diagnosed with a disability other than "pain."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Veteran's only current back diagnosis is chronic pain.  Service connection may not be granted for pain alone, without a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of proof of a present disability, there can be no valid claim.  Brammer.  Therefore, the Board finds that the claim for service connection for a back disorder must be denied.  


ORDER

The appeal as to the claim of entitlement to service connection for a dental disorder is dismissed.

The claim of entitlement to service connection a low back disorder is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


